Case 0:19-cv-61161-KMM Document 15 Entered on FLSD Docket 07/24/2019 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 FORT LAUDERDALE DIVISION

                                   CASE NO. 0:19-cv-61161-KMM

  KRISTEN POWELL, individually and
  on behalf of a class of others similarly situated,

                 Plaintiff,

  v.

  RUGSUSA.COM, INC.,

                 Defendant.

  _____________________________________/

  DEFENDANT’S MOTION TO STRIKE PLAINTIFF’S FIRST AMENDED COMPLAINT

         Defendant RugsUSA.com, Inc. (“Defendant” or “RugsUSA”), pursuant to Federal Rule
  of Civil Procedure 12(f), moves to strike the First Amended Complaint [D.E. 13] filed by
  Plaintiff Kristen Powell on July 19, 2019. In support thereof, Defendant states as follows:
                                   INTRODUCTION & BACKGROUND
        1.       On May 7, 2019, the Plaintiff filed her original complaint, and on June 21, 2019,
  Defendant moved to compel arbitration and to dismiss this case pursuant to Rule 12(b)(1) and
  the FAA. D.E. 10.
        2.       On July 4, 2019, Plaintiff filed a Motion for Extension of Time to Respond to
  Defendant’s Motion to Compel Arbitration and Dismiss (the “Motion for Extension of Time”).
  See D.E. 11.
        3.       In the Motion for Extension of Time, Plaintiff acknowledged that her response to
  the Defendant’s motion to compel arbitration was due the following day, July 5, 2019. Id. ¶ 1.
  Plaintiff nonetheless sought a three week extension of time to respond to Defendant’s motion,
  explaining, in relevant part, as follows:
                 The issues raised by Defendant in the Motion to Compel
                 Arbitration require and warrant a thorough investigation for
                 Plaintiff to properly and fully formulate a response. Due to
                 Independence Day (July 04, 2019), as well as investigation
                 warranted by the arguments Defendant proffers in the Motion to


                                                       1
Case 0:19-cv-61161-KMM Document 15 Entered on FLSD Docket 07/24/2019 Page 2 of 4



                    Compel Arbitration, the undersigned will be unable to fully and
                    properly respond to Defendant’s Motion to Compel Arbitration on
                    or before the date a response is otherwise due, to wit, July 05,
                    2019.
  Id. ¶ 2.

         4.         On July 8, 2019, the Court issued a paperless order on Plaintiff’s Motion for
  Extension of Time, wherein the Court ordered Plaintiff to file a response to the Motion to
  Compel Arbitration and Dismiss on or before July 19, 2019. See D.E. 12.
         5.         Instead of responding to the Defendant’s motion in accordance with the Court’s
  July 8, 2019 Order, Plaintiff filed a First Amended Complaint on July 19, 2019. See D.E. 13.
         6.         Plaintiff’s First Amended Complaint was filed more than 21 days after
  Defendant’s Rule 12(b)(1) motion. Plaintiff did not seek leave of court to file her amended
  pleading, or confer with the Defendant before filing it.
                                               ARGUMENT
             Under Rule 15(a)(1), a party may amend its pleading once as a matter of course within 21
  days after service of a motion under Rule 12(b). See Fed. R. Civ. P. 15(a)(1). “In all other cases,
  a party may amend its pleading only with the opposing party’s written consent or the court’s
  leave.” Fed. R. Civ. P. 15(a)(2).
             Plaintiff’s First Amended Complaint violates Rule 15(a) and is improper because it was
  filed more than 21 days after Defendant’s Rule 12(b)(1) motion and without leave of Court. See
  Fed. R. Civ. P. 15(a)(1)(B). “A district court is not required to grant a plaintiff leave to amend
  his complaint sua sponte when the plaintiff, who is represented by counsel, never filed a motion
  to amend nor requested leave to amend before the district court.” Temurian v. Piccolo, No. 18-
  CV-62737, 2019 WL 2491781, at *2 (S.D. Fla. June 14, 2019) (quoting Wagner v. Daewoo
  Indus. Am. Corp., 314 F.3d 541, 542 (11th Cir. 2002)).
             Pursuant to Federal Rule of Civil Procedure 12(f), the district court may strike from a
  pleading “any insufficient defense or any redundant, immaterial, impertinent, or scandalous
  matter.” Fed. R. Civ. P. 12(h). Courts in the 11th Circuit have found it appropriate to strike an
  unauthorized pleading filed without leave of court and in violation of Rule 15(a)(2). See, e.g.,
  Etkin & Co., Inc. v. SBD, LLC, No. 11-21321-CIV, 2015 WL 11726454, at *4 (S.D. Fla. Sept. 1,
  2015) (“If a party files an amended pleading outside the court’s deadline and fails to properly
  seek leave to file the amended pleading, the court should strike the pleading.”); Regions Bank v.



                                                    2
Case 0:19-cv-61161-KMM Document 15 Entered on FLSD Docket 07/24/2019 Page 3 of 4



  Commonwealth Land Title Ins. Co., No. 11-23257-CIV, 2012 WL 5410948, at *2 (S.D. Fla.
  Nov. 6, 2012) (“Striking is appropriate where, for example, a party fails to seek leave of court
  before filing an unauthorized pleading.”); Rogers v. Hartford Life & Accident Ins. Co., 2012 WL
  2395194, at *1 n. 1 (S.D. Ala. June 22, 2012) (“There is no doubt that striking an improper
  amended pleading filed without leave of court is appropriate and necessary to enforce Rule
  15(a)(2).”); see also United States v. Barlow, 576 F. Supp. 2d 1375, 1382 (S.D. Fla. 2008)
  (Moore, J.) (granting defendants’ motion to strike where the plaintiff’s motion for summary
  judgment was filed 20 days after the filing deadline without leave of Court).
         Plaintiff filed her First Amended Complaint without seeking Defendant’s consent or
  leave of the Court. Accordingly, the First Amended Complaint is an unauthorized pleading that
  should be stricken from the docket pursuant to Rule 12(f).
                                            CONCLUSION
         For these reasons, Defendant RugsUSA.com, Inc. respectfully requests that Plaintiff’s
  First Amended Complaint be stricken from the record.
                   CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(A)(3)
         Pursuant to Local Rule 7.1(a)(3), undersigned counsel for Defendant has made
  reasonable efforts to confer with counsel for Plaintiff regarding the relief sought in the motion,
  including via electronic mail to Plaintiff’s counsel on July 23, 2019 at 9:52 AM. To date,
  Plaintiff’s counsel has not responded to Defendant’s conferral email.

  Dated: July 24, 2019                                 Respectfully submitted,
                                                       MCDERMOTT WILL & EMERY LLP

                                                       By:     /s/ Kamal Sleiman
                                                               Benton Curtis (FBN 118156)
                                                               bcurtis@mwe.com
                                                               Kamal Sleiman (FBN 105574)
                                                               ksleiman@mwe.com
                                                               333 SE 2nd Avenue, Suite 4500
                                                               Miami, FL 33131-4336
                                                               Tel: 305.329.4420
                                                               Fax: 305.716.9120
                                                               Counsel for Defendant




                                                  3
Case 0:19-cv-61161-KMM Document 15 Entered on FLSD Docket 07/24/2019 Page 4 of 4



                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on July 24, 2019, I electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
  is being served this day on all counsel of record via transmission of Notices of Electronic Filing
  generated by CM/ECF.

                                                              /s/ Kamal Sleiman
                                                              Kamal Sleiman

  SERVICE LIST

  Jibrael S. Hindi, Esq.
  The Law Office of Jibrael S. Hindi, PLLC
  110 SE 6th Street
  Ft. Lauderdale, FL 33301
  T: 954.907.1136
  F: 855.529.9540
  jibrael@jibraellaw.com
  Counsel for Plaintiff
  DM_US 161370566-1.T16793.0010




                                                  4
